Citation Nr: 0617832	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03- 34 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to an increased rating for sarcoidosis, currently 
evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to March 
1972 and then again from March 1972 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania which continued a 0 percent rating for 
sarcoidosis.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The issue of entitlement to an evaluation in excess of the 30 
percent granted in this decision for sarcoidosis is remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The veteran will be notified if further 
action is required on his part.



FINDING OF FACT

Sarcoidosis is manifested by pulmonary involvement with 
persistent symptoms requiring at least low dose (maintenance) 
or intermittent corticosteroids.  



CONCLUSION OF LAW

The criteria for assignment of a 30 percent rating for 
sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.31, 4.118 including Diagnostic Code 6846 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Further assistance is not required to 
substantiate the veteran's entitlement to a 30 percent 
rating.  Additional assistance is being provided with regard 
to the claim for an evaluation in excess of 30 percent as 
described in the remand section of this decision.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Service connection was originally granted for sarcoidosis in 
June 1999.  

Sarcoidosis is evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 6846.  A 0 percent rating requires chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment; a 30 percent rating requires 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  Pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control warrants 
a 60 percent evaluation.  Cor pulmonale or cardiac 
involvement with congestive heart failure or progressive 
pulmonary disease with fever, night sweats and weight loss 
despite treatment requires a 100 percent evaluation. 

Active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved. 38 C.F.R. § 4.97, Diagnostic Code 6846.    

The medical records include documents from the Pittsburgh, 
Pennsylvania VA Medical Center, the South Hills Pulmonary 
Associates, Beerel Medical, St. Clair Hospital, Mercy 
Hospital and the veteran's service medical records.  The 
record also includes the reports of VA examinations in March 
1999 and May 2003, as well as a January 2005 statement from 
the veteran's private doctor.


In October 2002, the veteran presented to Beerel Medical with 
complaints of dyspnea on exertion and shortness of breath.  
He indicated that he had difficulties playing with his baby 
due to shortness of breath.  It was noted that he had 
sarcoidosis and extensive fibrotic changes in his lungs.

In March 2003, he again presented to Beerel Medical with 
complaints of dyspnea on exertion and shortness of breath.  
The veteran indicated that he fatigued easily and had 
shortness of breath with minimal activity.  The examination 
determined that his dyspnea on exertion was likely from 
chronic obstructive pulmonary disease (COPD) and sarcoidosis. 

In May 2003, the veteran underwent a VA examination related 
to his claim for a compensable rating for his service 
connected sarcoidosis.  The Board notes that the veteran's 
claim file was not available during this examination.  

During the VA examination, the veteran complained of 
increased episodes of bronchitis and progressive shortness of 
breath.  The examiner diagnosed the veteran with COPD as well 
as moderate/severe obstructive airways disease that was more 
likely than not related to the veteran's smoking history.  
The examiner determined that there was no data to support a 
relationship of sarcoidosis to increased risk of bronchitis.

However, a letter from the veteran's private doctor in 
January 2005 indicated that the veteran had significant 
limitations in performing the activities of daily living due 
to a combination of pulmonary fibrosis in the setting of 
sarcoidosis and COPD secondary to both former cigarette 
smoking and prior secondhand smoke exposure.

Additionally, in December 2003, the veteran was prescribed 
Advair 100/50 by Dr. Beerel.  Advair 100/50 contains a 
corticosteroid.

Again, in this case, the veteran's service connected 
sarcoidosis is currently evaluated as 0 percent disabling 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 6846.  

The veteran on multiple occasions has complained of shortness 
of breath and medical professionals have attributed this 
symptom to sarcoidosis.  Additionally, his symptoms required 
corticosteroids, as evidenced by his Advair 100/50 
prescription.

This evidence is consistent with pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Accordingly, a 30 percent 
rating for sarcoidosis is warranted.  


ORDER

A 30 percent rating is granted for sarcoidosis.


REMAND

The veteran underwent a VA examination in May 2003.  The 
claims folder was not available.  The duty to assist includes 
affording medical examination that considers veteran's prior 
medical examinations and treatment. Colayong v. West, 12 Vet 
App 524, 534 (1999); Fenderson v. West, 12 Vet. App. 119, 127 
(1999).

The absence of the claims folder is significant in this case 
because, the veteran has reportedly been affected by 
dementia, and thus may not be a reliable historian, and 
because much of the veteran's treatment has been through 
private providers whose records are not accessible other than 
through the claims folder.

Additionally, the examination report did not contain a number 
of the specific findings needed to evaluate the disability in 
accordance with criteria contained in the rating schedule.  
38 C.F.R., Part 4 (2005).

The claims folder also contains a June 2000 letter from the 
Social Security Administration (SSA), showing that the 
veteran had applied for SSA benefits based on sarcoidosis.  
VA has a duty to obtain any SSA decisions and the medical 
records used in making those decisions.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181, 187-88 (1992).  The SSA records have not been 
obtained.

In a January 2005 letter, Stephen Basheda, D.O., reported 
that the veteran was his patient.  The letter summarized some 
of this treatment, but treatment records have not been 
obtained from Dr. Basheda.  VA has a duty to seek records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).

Accordingly, this case is remanded for the following:

1.  Obtain all records of the veteran's 
treatment for sarcoidosis from Dr. 
Stephen G. Basheda.

2.  Obtain from SSA records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Afford the veteran a VA examination 
for sarcoidosis.  The examiner should 
review the claims folder and note such 
review in the examination report.

The examiner should also note whether 
sarcoidosis requires high dose 
(therapeutic) corticosteroids; and 
whether it is manifested by cor 
pulmonale, cardiac involvement with 
congestive heart failure; progressive 
pulmonary disease with fever, night 
sweats, and weight loss.

Pulmonary function testing should be 
completed and findings with regard to 
FEV-1, FEV/FVC, and SBCO reported.  

If any part of the pulmonary disability 
is not attributable to sarcoidosis this 
should be noted, and the examiner should 
provide an opinion as to what part of the 
disability is attributable to 
sarcoidosis.

4.  After completing this development and 
ensuring that the examination report 
contains all requested information, 
readjudicate the claim.  If it remains 
denied, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


